DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.                                   Information Disclosure Statement
3.       The information disclosure statement (IDSs) submitted on 11/29/10 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.                                                      Drawings
4.      The drawings submitted on 11/29/2010 are accepted.
Claim Rejections - 35 USC § 102
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.       Claims 1, 3, 5 and 11 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Okayama et al., (US 2010/0194475 A1), hereinafter refer to as Okayama.

    PNG
    media_image1.png
    583
    553
    media_image1.png
    Greyscale

          As to claim 1, Okayama discloses a wireless communication module comprising: 

a bypass capacitor (9, fig.7A) coupled between the input terminal (55) and the ground (9 is physically coupled between 55 and ground as shown in fig.7A above); 
an antenna element (2, fig.7A) sharing the ground with the power supply circuit (as shown in fig.7A); and 
a frequency filter (8A, the left one as shown in fig.7A) inserted in series in at least either a current path between the switching element and the smoothing capacitor or a current path between the bypass capacitor and the switching element (the current path between the bypass capacitor and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the left 8A is in the between 9 and 54, section 0087, as shown in fig.7A) and having a stop band that is an operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
          As to claim 3, The wireless communication module according to Claim 1, Okayama further discloses wherein the antenna element is an inverted F antenna or a 
          As to claim 5, the wireless communication module according to Claim 1, Okayama further discloses	the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
         As to claim 11, the wireless communication module according to Claim 3, Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 
 14antenna element (as shown in fig.11B, the frequency having certain range, section 0118).   14antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
Claim Rejections - 35 USC § 103
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 2, 4, 6-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okayama,  and further in view of Kehrer, (US 2013/0154868 A1), hereinafter refer to as Kehrer.
         Regarding claim 2, the wireless communication module according to Claim 1, Okayama discloses all the claimed limitations of claim 1 as shown above. 
          But Okayama fails to specifically disclose wherein the frequency filter includes either a ferrite bead or an LC parallel resonant circuit as claimed. 
           However, Kehrer teaches of a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the frequency filter includes either a ferrite bead or an LC parallel resonant circuit (an LC parallel resonant, fig.2, section 0021).
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate 

          Regarding claim 4, the wireless communication module according to Claim 1, Okayama discloses all the claimed limitations of claim 1 as shown above.
          But Okayama fails to specifically disclose wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band as claimed. 
           However, Kehrer teaches of a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
          Regarding claim 6, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 as shown above. 

	
         Regarding claim 7, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 as shown above. 
           Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
         Regarding claim 8, the wireless communication module according to Claim 3, Okayama discloses all the claim limitations as shown in claims 1 and 3 above. 
          But Okayama fails to specifically disclose wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band as claimed. 
           However, Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  

         Regarding claim 9, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 6 above. 
           Kehrer further teaches a device for antenna (fig.2) comprising a frequency filter (202, fig.2) wherein the stop band of the frequency filter is either a 2.4 GHz band or a 5 GHz band (2.4 GHz, section 0021).  
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the frequency filter of Okayama as Kehrer’s because Kehrer provides the motivation that this can attenuate signals received from other transmitters and the value of inductor and capacitor are chosen such that the resonant filter notches out frequency bands that have potential of generating intermodulation distortion products and harmonics within certain frequency band, which is 2.4GHz as desired in the current application (section 0019).
         Regarding claim 10, the wireless communication module according to Claim 2, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 2 above. 

         Regarding claim 12, the wireless communication module according to Claim 4, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1 and 4 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is 
         Regarding claim 13, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 6 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
         Regarding claim 14, the wireless communication module according to Claim 7, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2 and 7 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path 
         Regarding claim 15, the wireless communication module according to Claim 6, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 3 and 8 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  
Regarding claim 16, the wireless communication module according to Claim 9, Okayama in view of Kehrer discloses and teaches of all the claimed limitations as shown in claims 1, 2, 6 and 9 above. 
             Okayama further discloses the module further comprising: another frequency filter (8A, the right one as shown in fig.7A above) inserted in series in a current path in which the frequency filter is not inserted, the current path being either the current path between the switching element and the smoothing capacitor or the current path between the bypass capacitor and the switching element (the current path between the smoothing capacitor 12 and the switching element while circuit operates in A2 mode, 8A is part of the feedback circuit for amplifier circuit 4, there is a current path flowing from the output port 5, through 206 and back to the gate of 54 so the right 8A is in the between 12 and 54, section 0087, as shown in fig.7A), and having a stop band that is the operating frequency band of the antenna element (as shown in fig.11B, the frequency having certain range, section 0118).  

Conclusion
	
10.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANZI CHEN/Examiner, Art Unit 2844                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845